Citation Nr: 0200639	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  01-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to an effective date earlier than November 18, 
1994, for the assignment of a 10 percent rating for residuals 
of fracture of the mandible, bilateral; including whether the 
August 1996 RO rating decision that assigned the 10 percent 
evaluation for that disorder from that date contained CUE 
(clear and unmistakable error).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1957 to April 
1958.

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 2000 and later RO rating decisions that denied 
an effective date earlier than November 18, 1994, for the 
assignment of a 10 percent evaluation for the residuals of 
fracture of the mandible, bilateral; and determined there was 
no CUE in the August 1996 RO rating decision that increased 
the evaluation for that disorder from zero to 10 percent, 
effective from that date.


FINDINGS OF FACT

1.  An unappealed June 1986 RO rating decision denied an 
increased (compensable) evaluation for residuals of fracture 
of the mandible, bilateral.

2.  On November 18, 1994, the veteran submitted a claim for 
an increased (compensable) evaluation for residuals of 
fracture of the mandible, bilateral.

3.  An August 1996 RO rating decision increased the 
evaluation for residuals of fracture of the mandible, 
bilateral, from zero to 10 percent, effective from November 
18, 1994.

4.  Residuals of fracture of the mandible, bilateral, that 
warrant a 10 percent evaluation are not demonstrated within 
the year prior to November 18, 1994, and correspondence from 
the veteran showing an intent to request a higher rating for 
residuals of fracture of the mandible, bilateral, was not 
received after June 1986 and prior to November 18, 1994.

5.  The August 1996 RO rating decision that increased the 
evaluation for the residuals of fracture of the mandible, 
bilateral, from zero to 10 percent, effective from November 
18, 1994, was supported by the evidence then of record.

6.  The appropriate statutory and regulatory provisions for 
the assignment of an effective date for the 10 percent 
evaluation for residuals of fracture of the mandible, 
bilateral, were considered and correctly applied in the 
August 1996 RO rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
18, 1994, for the assignment of a 10 percent evaluation for 
residuals of fracture of the mandible, bilateral, are not 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).

2.  The August 1996 RO rating decision that assigned a 
10 percent evaluation for residuals of fracture of the 
mandible, bilateral, effective from November 18, 1994, did 
not contain CUE.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 1958 RO rating decision granted service connection for 
residuals of fracture of the mandible.  A zero percent 
evaluation was assigned for that disorder, effective from 
April 1958.

RO rating decisions in October 1958 and February 1960 denied 
claims for an increased (compensable) evaluation for 
residuals of fracture of the mandible, and the veteran 
appealed.  In a February 1961 decision, the Board denied an 
increased (compensable) evaluation for residuals of fracture 
of the mandible.

A June 1986 RO rating decision denied an increased 
(compensable) evaluation for residuals of fracture of the 
mandible.  The veteran was notified of this determination in 
June 1986, and he did not appeal.

On November 18, 1994, the veteran submitted a claim for an 
increased (compensable) evaluation for residuals of fracture 
of the mandible.  Newspaper articles and duplicate copies of 
service documents and service medical records were submitted 
with this claim.

VA medical reports of the veteran's outpatient treatment in 
1995 show that he was treated for Parkinson's disease.  A 
color photograph of the veteran's face, received in 1995, 
shows that he had a swollen jaw on the left side.

The veteran testified at a hearing in March 1996.  His 
testimony was to the effect that the residuals of fracture of 
the mandible have been symptomatic since his separation from 
service in 1958.

The veteran underwent a VA dental examination in April 1996.  
The diagnoses were numbness (paresthesia) of the left 
tongue/cheek secondary to injury; a disfiguring scar of the 
left face; and asymmetry secondary to surgery/injury.  The 
examiner noted that the veteran had chewing difficulty that 
was most likely secondary to his mandible fractures rather 
than his Parkinson's disease.

An August 1996 RO rating decision increased the evaluation 
for residuals of fracture of the mandible, bilateral, from 
zero to 10 percent.  The 10 percent evaluation was assigned 
under diagnostic code 9904, effective from November 18, 1994.  
The veteran was notified of that determination in August 1996 
and he did not appeal the effective date used for the 
assignment of the 10 percent rating.

A review of the record shows that service connection is in 
effect for post traumatic neuralgia of the left jaw and gum, 
residuals of injury to the alveolar nerve, and that a 
10 percent evaluation has been in effect for this condition 
since January 1986.  Service connection is also in effect for 
post operative scars of the face, and a 10 percent evaluation 
has been in effect for this condition, effective from June 
1988.  Those conditions have been assigned separate 
compensable evaluations in addition to the 10 percent 
evaluation assigned for residuals of fracture of the 
mandible, bilateral.  The combined rating for the service-
connected disabilities is 30 percent.

The record shows that various medical reports and statements 
from the veteran were received between 1986 and 1994 in 
conjunction with claims involving the neuralgia and scars of 
the left jaw.  The record does not contain medical evidence 
showing worsening of the residuals of fracture of the 
mandible, bilateral, during the year preceding receipt of the 
November 18, 1994 claim.  Nor does the record show the 
receipt of correspondence from the veteran prior to November 
18, 1994, and subsequent to June 1986, indicating his intent 
to claim an increased (compensable) evaluation for residuals 
of fracture of the mandible, bilateral, as distinct from the 
nerve injury with pain and numbness, and the disfigurement.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an effective date 
earlier than November 18, 1994, for the assignment of a 
10 percent rating for residuals of fracture of the mandible, 
bilateral.  The veteran and his representative has been 
provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notifies them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and 
that there is no prejudice to him by appellate consideration 
of the claim at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  Hence, no further assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  The Board may not consider evidence 
previously considered in a prior final decision on the same 
issue to establish an increased rating.  The Board may 
consider evidence previously considered in a prior final 
decision on the same issue in conjunction with later evidence 
for the purpose of determining an effective date.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).

Nonunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  Moderate associated disability 
warrants a 10 percent evaluation.  A 30 percent evaluation 
requires severe disability.  38 C.F.R. § 4.150, Code 9903 
(2001).

Malunion of the mandible is evaluated on the basis of 
displacement, dependent upon the resulting degree of 
impairment of motion and the relative loss of masticatory 
function.  A 0 percent rating is warranted for slight 
displacement.  A 10 percent rating requires moderate 
displacement.  A 20 percent rating requires severe 
displacement.  38 C.F.R. § 4.150, Code 9904 (2001).

Limitation of motion of the temporomandibular articulation is 
rated as follows:  A 10 percent rating requires limitation of 
the range of lateral excursion from 0 to 4 millimeters or 
limitation of the range of inter-incisal motion from 31 to 40 
millimeters.  A 20 percent rating is warranted for limitation 
of the range of inter-incisal motion from 21 to 30 
millimeters.  A 30 percent rating is warranted for limitation 
of the range of inter-incisal motion from 11 to 20 
millimeters.  A 40 percent rating is warranted for limitation 
of the range of inter-incisal motion from 0 to 10 
millimeters.  38 C.F.R. § 4.150, Code 9905 (2001).

The unappealed June 1986 RO rating decision denied an 
increased evaluation for the residuals of fracture of the 
mandible.  The August 1996 RO rating decision increased the 
evaluation for residuals of fracture of the mandible from 
zero to 10 percent, effective from November 18, 1994.  The 
veteran was notified of those determinations and he did not 
appeal the denial of an increased evaluation for the 
residuals of fracture of the mandible in the June 1986 RO 
rating decision and the effective date used for the 
10 percent evaluation assigned for that disorder in the 
August 1996 RO rating decision.  Since the veteran did not 
appeal those determinations, they are final, but the 
determinations may be revised or reversed based on CUE.  
38 U.S.C.A. § 7105, previously 4005, (West 1991).  The 
effective date for an increased evaluation in conjunction 
with an increased rating claim is based on the above noted 
statutory and regulatory provisions.

Contentions of the veteran are to the effect that the August 
1996 RO rating decision, increasing the evaluation for 
residuals of fracture of the mandible, bilateral, effective 
from November 18, 1994, was clearly and unmistakably 
erroneous as to the effective date assigned.  

Previous determinations of the RO are final and binding, and 
will be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

The provisions of the VCAA essentially do not apply to claims 
based on CUE.  The Board notes that recently in Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
rendered several holdings which were subsequently addressed 
in a precedent opinion of the VA General Counsel.  In 
VAOPGCPREC 12-2001 it was held, in essence, that Roberson 
conflicted with other caselaw of the Federal Circuit and did 
not overrule the conflicting cases.  Thus, it was held in the 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.

A longitudinal review of all the medical and other evidence 
in the file does not show residuals of fracture of the 
mandible, bilateral, during the year prior to November 18, 
1994, to warrant the assignment of a compensable evaluation 
for that condition under the criteria of the above noted 
diagnostic codes.  Nor does the evidence in the file show 
receipt of correspondence from the veteran indicating his 
intent to claim an increased evaluation for his service-
connected residuals of fracture of the mandible, bilateral, 
after June 1986 and prior to receipt of his claim on November 
18, 1994.  During this period the veteran was actively 
pursuing higher ratings and earlier effective dates for the 
neurologic (pain and numbness) and cosmetic (disfigurement) 
aspects of this condition, but these matters are not before 
the Board now.

A review of the August 1996 RO rating decision shows that the 
relevant medical evidence and applicable legal and regulatory 
criteria were considered in the assignment of the effective 
date for the 10 percent evaluation for residuals of fracture 
of the mandible, bilateral.  The effective date assigned was 
the date of claim, as the law provides, in the absence of 
evidence showing entitlement had arisen during the previous 
year.  38 C.F.R. § 3.400(o)(2).  Hence, that decision may not 
be reversed or revised on the basis of CUE.

While statements from the veteran are to the effect the 
residuals of the fracture of the mandible have been 
symptomatic since his separation from service in 1958 and 
that a compensable evaluation for that disorder should be 
assigned since then, the Board finds that the effective date 
of November 18, 1994, assigned for the 10 percent rating for 
residuals of fracture of the mandible, bilateral, by the RO 
is proper.  Earlier evidence on file suggested no more than 
slight, if any, displacement, limitation of motion, or 
relative loss of masticatory function.  For example, at the 
hearing before the Physical Evaluation Board in September 
1957, it was stated that "mastication is apparently not 
impaired and good apposition of the teeth."  (p.6).  There 
was "very good occlusion," but "some malunion."  (p.8).  A 
December 1959 dental examination showed normal occlusion, 
satisfactory excursion, and no palpable deformity.  A VA 
examination in April 1986 showed normal occlusion.  

Given this state of the evidence, which substantially 
supports assignment of a 0 percent rating prior to the 1994 
increase, there can be no showing of CUE, and the 
preponderance of the evidence is against the claim for an 
effective date earlier than November 18, 1994, for the 
assignment of a 10 percent evaluation for residuals of 
fracture of the mandible, bilateral, and the appeal is 
denied.

Since the preponderance of the evidence is against the claim 
considered in this appeal, the benefit of the doubt doctrine 
is not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than November 18, 1994, for the 
assignment of a 10 percent rating for residuals of fracture 
of the mandible, bilateral, is denied; the August 1996 RO 
rating decision, assigning a 10 percent evaluation for 
residuals of fracture of the mandible, effective from 
November 18, 1994, did not contain CUE, and the appeal to 
revise or reverse that decision is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

